DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive.
On pages 3-6 of the response the applicant argues only the Park reference by stating that Park’s switches are unidirectional for touch, and thus Park fails to cure the deficiencies of Lee.  The applicant further states that the combination renders the combines circuit inoperable for the intended purpose of Lee.  The office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Park teaches the switches being used for touch signals, when the switches taught by Park are applied to the circuit and teachings of Lee the switches become multi-directional switches, as Lee teaches of both sending and receiving and receive the signals of Lee through the switches of Park.  As such, the combination does not render the circuit of Lee inoperable.
Further on page 5 the applicant argues that Lee teaches a display device without a separated fingerprint sensor while Park dislcoes a touch pad sensor separated from a display panel [Park doesn’t teach a display panel] and thus Lee teaches away from Park.  However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See also MPEP §2141.02 VI and MPEP §2123.
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10-11, 13, 15-18, 22-24, 27-30, 34-35, 37, 39-41, 44-49, 53-54, 56, 58-63, 67-68 and 71-76 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0173923) in view of Park et al. (US 2019/0034024).

Regarding claim 1, Lee et al. disclose an electronic circuit, adapted to drive a display panel comprising touch sensors and fingerprint sensors, the electronic circuit comprising:
a first circuit, configured to generate display driving signals for driving data lines of the display panel, wherein the display driving signals are transmitted to the display panel via the data lines and configured to drive the display panel to display image (Figures 1 and 13, DDC 120. Paragraphs [0070] and [0168] and Figure 8.);

a first switch circuit, comprising a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals (Figure 13, TCSW with first terminals coupled to 120 and 1010 and then second terminals [at the top].); and
a control circuit, configured to generate control signals for controlling the first switch circuit and the second switch circuit (Figure 1, 140 and paragraph [0286].), so as to
control the electronic circuit to transmit the display driving signals from the first circuit to the data lines through the first switch circuit in a first time interval (Figures 8 and 14 and paragraphs [0070], [0168] and [0287]-[0288].), and
control the electronic circuit to receive the fingerprint sensing signals from the fingerprint sensors of the display panel through the first switch circuit in a second time interval (Figures 8 and 14 and paragraphs [0173] and [0292].).
Lee et al. fail to teach a second switch circuit, 
wherein the plurality of second terminals are configurable to be coupled to a second switch circuit on the display panel,
the electronic circuit to transmit the display driving signals from the first circuit to the data lines through the first switch circuit and the second switch circuit in a first time interval
the second switch circuit and the first switch circuit in a second time interval.
Park et al. disclose a second switch circuit on a display panel (Figure 6, 541 and 542.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the second switch circuit taught by Park et al. for connection between the data lines and the first switch in the electronic circuit as taught by Lee et al. such that the electronic circuit transmits the display driving signals from the first circuit to the data lines through the first switch circuit and the second switch circuit in the first time interval and the electronic circuit receives the fingerprint sensing signals from the fingerprint sensors of the display panel through the second switch circuit and the first switch circuit in the second time interval.  The motivation to combine would have been in order to prevent the resolution from being reduced during fingerprint detection (Paragraphs [0058]-[0059]).

Regarding claim 2, Lee et al. and Park et al. disclose the electronic circuit of claim 1, wherein the first time interval corresponds to a display driving phase, and the second time interval corresponds to a fingerprint sensing phase (Lee et al.: Figures 8 and 14.).

Regarding claim 3, Lee et al. and Park et al. disclose the electronic circuit of claim 1, wherein a number of the first terminals is larger than a number of the second 

Regarding claim 7, Lee et al. and Park et al. disclose the electronic circuit of claim 1, wherein the second switch circuit comprises a plurality of third terminals coupled to the data lines and fingerprint sensing lines of the display panel (Park et al.: Figure 6 shows terminals of 541/542 connected to the lines, see also Figure13 of Lee et al.].) and a plurality of fourth terminals configurable to be coupled to the second terminals of the first switch circuit (In the combination, the bottom terminals [plurality of fourth terminals] of 541/542 of Park et al. are coupled to the top terminals [second terminals] of TCSWs of Figure 13 of Lee et al.).

Regarding claim 10, Lee et al. and Park et al. disclose the electronic circuit of claim 1, further comprising:
a third circuit, configured to output a touch driving signal for driving the touch sensors and receive touch sensing signals from the touch sensors, wherein the first terminals of the first switch circuit are further coupled to the third circuit (Lee et al. in the combination teaches the touch sensing circuit and the fingerprint sensing circuit can be the same circuit in paragraph [0098]., thus 1010 in Figure 13 of Lee et al. is the claimed third circuit, which as explained above is coupled to TCSW.).

Regarding claim 11, Lee et al. and Park et al. disclose the electronic circuit of claim 10, wherein the control circuit generates the control signals for controlling the first switch circuit and the second switch circuit, so as to
control the electronic circuit to transmit a synchronization driving signal (Lee et al.: Figure 8 and paragraph [0164], the touch signals are synchronization driving signals as they are synchronized with the switching circuits.) having the same phase as that of the touch driving signal to the data lines and/or fingerprint sensing lines of the display panel through the first switch circuit and the second switch circuit in a third time interval corresponding to a touch sensing phase (In the combination, the touch signals will be sent during a time period, which would be a third time interval, and the signals will be transmitted through the circuits. See Figure 8 of Lee et al.).

Regarding claim 13, Lee et al. and Park et al. disclose the electronic circuit of claim 10, wherein the third circuit determines a touch information according to the touch sensing signals, and the second circuit receives the fingerprint sensing signals through fingerprint sensing lines of the display panel selected according to the touch information (As explained above, the claimed second and third circuits are the same, and will determine touch information according to touch signals and receive fingerprint sensing signals thus “according to” touch information. See Figure 2 of Lee et al.).

Regarding claim 15, Lee et al. and Park et al. disclose the electronic circuit of claim 10, wherein

cause the data lines and/or fingerprint sensing lines of the display panel to be floating or coupled to a DC voltage in a third time interval corresponding to a touch sensing phase (Park et al.: Figure 6 shows the lines are in groups of 3 and are multiplexed and thus when the switch is not selecting the particular line it is floating, which would occur during the touch sensing phase.).

Regarding claim 16, Lee et al. and Park et al. disclose the electronic circuit of claim 1, wherein the second circuit is further configured to process the fingerprint sensing signals to obtain the fingerprint image (As explained above, the second circuit is for both touch and fingerprint sensing and thus it will process the fingerprint sensing signals in the combination. See also Lee et al. paragraph [0292].).

Regarding claim 17, Lee et al. and Park et al. disclose the electronic circuit of claim 1, wherein the electronic circuit is implemented in a semiconductor chip (Lee et al.: Paragraph [0077].).

Regarding claim 18, please refer to the rejection of claim 1 wherein the switch circuit corresponds to the first switch circuit of claim 1, and furthermore Lee et al. and Park et al. also disclose the display panel, comprising a plurality of pixels and touch 

Regarding claim 22, Lee et al. and Park et al. disclose the display panel of claim 18, wherein the first time interval corresponds to a display driving phase (Lee et al.: Figure 8, DM), and the second time interval corresponds to a fingerprint sensing phase (Lee et al.: Figure 8, FM.).

Regarding claim 23, Lee et al. and Park et al. disclose the display panel of claim 18, wherein the switch circuit is switched to cause the data lines and/or the fingerprint sensing lines to be floating or coupled to a DC voltage in a third time interval corresponding to a touch sensing phase (Park et al.: Figure 6 shows the lines are in groups of 3 and are multiplexed and thus when the switch is not selecting the particular line it is floating, which would occur during the touch sensing phase.).

Regarding claim 24, this claim is rejected under the same rationale as claim 11.

Regarding claim 27, this claim is rejected under the same rationale as claims 1 and 18.

Regarding claim 28, this claim is rejected under the same rationale as claim 22.

Regarding claim 29, this claim is rejected under the same rationale as claim 1.

Regarding claim 30, this claim is rejected under the same rationale as claim 3.

Regarding claim 34, this claim is rejected under the same rationale as claim 10.

Regarding claim 35, this claim is rejected under the same rationale as claim 11.

Regarding claim 37, this claim is rejected under the same rationale as claim 13.

Regarding claim 39, this claim is rejected under the same rationale as claim 15.

Regarding claim 40, this claim is rejected under the same rationale as claim 16.

Regarding claim 41, this claim is rejected under the same rationale as claim 7 and 18.

Regarding claim 45, this claim is rejected under the same rationale as claim 17.

Regarding claim 46, please refer to the rejection of claims 1 and 18, where the claimed first switch units of claim 46 correspond to switch circuit of Park et al. [second switch circuit of claim 1], and furthermore Lee et al. and Park et al. also disclose each of the first switch units comprises a plurality of first terminals coupled to at least one of the data lines and at least one of the fingerprint sensing lines (Park et al.: Figure 6, the top terminals of 541/542 are connected to the fingerprint sensing lines), a common second terminal (Park et al.: Figure 6 the bottom terminals of 541/542 are common terminals.), and a plurality of first control terminals (Park et al.: Figure 6 the terminal which controls the opening and closing of the switches are the first control terminals.), the electronic circuit comprising:
a plurality of common third terminals, each configurable to be coupled to one of the common second terminals of the first switch units of the display panel (In the combination, Lee et al.: the top terminals of TCSW in Figure 13 are a plurality of common third terminals which are connected to 541/542 in Figure 6 of Park et al.);
a first circuit, configured to output display driving signals to the data lines via the common third terminals (Lee et al.: Figures 1 and 13, DDC 120. Paragraphs [0070] and [0168] and Figure 8.);
a second circuit, configured to receive fingerprint sensing signals corresponding to a fingerprint image from the fingerprint sensing lines via the common third terminals (Lee et al.: Figures 1 and 13, TDC 1010. Paragraph [0292], for example.); and


Regarding claim 47, Lee et al. and Park et al. disclose the electronic circuit of claim 46, further comprising a plurality of second switch units, wherein each of the second switch units (Lee et al.: Figure 13, TCSW) comprises one of the common third terminals (Lee et al.: Figure 13, top terminals of TCSW.), a plurality of fourth terminals coupled to the first circuit and the second circuit (Lee et al.: Figure 13, bottom terminals of TCSW.), and a plurality of second control terminals (Lee et al. Figure 13, terminals of CS1/CS2), and
the control circuit is coupled to the second control terminals of each of the second switch units (Lee et al.: Figure 1, control circuit 140 is coupled to the control terminals of TCSW in Figure 13 since 140 supplies the control signals CS1 and CS2.) and is configured to generate the control signals for controlling switching operations of the second switch units (Lee et al.: Figure 13 the control circuit generates control signals.).

Regarding claim 48, this claim is rejected under the same rationale as claim 1.

Regarding claim 49, this claim is rejected under the same rationale as claim 2.

Regarding claim 53, this claim is rejected under the same rationale as claim 10.

Regarding claim 54, this claim is rejected under the same rationale as claim 11.

Regarding claim 56, this claim is rejected under the same rationale as claim 13.

Regarding claim 58, this claim is rejected under the same rationale as claim 15.

Regarding claim 59, this claim is rejected under the same rationale as claim 16.

Regarding claim 60, this claim is rejected under the same rationale as claim 17.

Regarding claim 61, this claim is rejected under the same rationale as claims 1, 10 and 13.

Regarding claim 62, this claim is rejected under the same rationale as claim 2.

Regarding claim 63, this claim is rejected under the same rationale as claim 3.

Regarding claim 67, this claim is rejected under the same rationale as claim 10.

Regarding claim 68, this claim is rejected under the same rationale as claim 11.

Regarding claim 71, this claim is rejected under the same rationale as claim 15.

Regarding claim 72, this claim is rejected under the same rationale as claim 16.

Regarding claim 73, please refer to the rejection of claim 1 and furthermore Lee et al. and Park et al. disclose the electronic circuit of claim 61, wherein
the first circuit generates the display driving signals for driving the data lines through a second switch circuit on the display panel (In the combination, Lee et al. shows in Figure 13, 410 which generates display driving signals [see paragraph [0137].]  which will go through a second switch circuit 541/542 in Figure 6 of Park et al..), wherein the second terminals of the first switch circuit are configurable to be coupled to the second switch circuit (Lee et al.: Figure 13 the second terminals of TCSW are coupled to the second switch circuit 541/542 in Figure 6 of Park et al.)
the second circuit receives the fingerprint sensing signals corresponding to the fingerprint image from the fingerprint sensors through the second switch circuit (Lee et al.: Figure 13, 1010 receives fingerprint sensing signals through TCSW.) and
the control circuit generates the control signals for further controlling the second switch circuit (Lee et al.: Figure 1, 140 generates control signals for TCSW.).

Regarding claim 74, this claim is rejected under the same rationale as claim 15.

Regarding claim 75, this claim is rejected under the same rationale as claim 17.

Regarding claim 76, this claim is rejected under the same rationale as claim 7.

Claims 4, 14, 19-21, 31, 33, 38, 50, 52, 57, 64, 66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0173923) in view of Park et al. (US 2019/0034024) and further in view of Lee et al. (US 10,877,613).

Regarding claim 4, Lee et al. (US 2018/0173923) and Park et al. disclose the electronic circuit of claim 1, wherein the first switch circuit comprises a plurality of switch units (Lee et al.: Figure 13 shows a plurality of TCSWs).
Lee et al. (US 2018/0173923) and Park et al. fail to teach wherein each of the switch units of the first switch circuit comprises:
a first switch element, coupled between the first circuit and a corresponding one of the second terminals and is controlled to transmit the display driving signals from the first circuit in the first time interval; and
a second switch element, coupled between the second circuit and the corresponding one of the second terminals and is controlled to transmit the fingerprint sensing signals to the second circuit in the second time interval.
Lee et al. (US 10,877,613) disclose wherein each of a plurality of switch units of a first switch circuit comprises:
a first switch element, coupled between a first circuit and a corresponding one of the second terminals and is controlled to transmit the display driving signals from the first circuit in the first time interval (Figure 1B, T2/T4 transmit VG/Vcom and are coupled between a first circuit supplying VG/Vcom and second terminal.); and

Lee et al. (US 2018/0173923) and Park et al. contained a device which differed from the claimed device by the substitution of the first switch circuit structure.
Lee et al. (US 10,877,613) teaches the substituted first switch circuit structure comprising a first switch element and a second switch element, and the function was known in the art to provide display and touch signals.
Lee et al. (US 2018/0173923) and Park et al.’s first switch circuit structure could have been substituted with the first switch element and second switch element structure of Lee et al. (US 10,877,613), and the results would have been predictable and resulted in provide display and fingerprint signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 19, this claim is rejected under the same rationale as claim 4.

Regarding claim 20, Lee et al. (US 2018/0173923), Park et al. and Lee et al. (US 10,877,613) disclose the display panel of claim 19, wherein


Regarding claim 21, Lee et al. (US 2018/0173923), Park et al. and Lee et al. (US 10,877,613) disclose the display panel of claim 19, wherein a number of the first switch elements is larger than a number of the second switch elements (Lee et al. (US 10,877,613): Figure 1B, “a number” of first switch elements, which is 2, T2 and T4 is larger than “a” number of T1s in the second switch elements, 2>1.).

Regarding claim 31, this claim is rejected under the same rationale as claim 4.

Regarding claim 38, this claim is rejected under the same rationale as claim 14.

Regarding claim 50, this claim is rejected under the same rationale as claim 4.

Regarding claim 57, this claim is rejected under the same rationale as claim 14.

Regarding claim 64, this claim is rejected under the same rationale as claim 4.

Regarding claim 70, this claim is rejected under the same rationale as claim 14.

Claims 6, 33, 52 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0173923) in view of Park et al. (US 2019/0034024) and further in view of Lee et al. (US 10,877,613) and Kim (US 2015/0116263).

Regarding claim 6, Lee et al. (US 2018/0173923), Park et al. and Lee et al. (US 10,877,613) disclose the electronic circuit of claim 4.
Lee et al. (US 2018/0173923), Park et al. and Lee et al. (US 10,877,613) fail to teach the electronic circuit further comprising:
a wire grouping circuit, coupled between the second circuit and the first switch circuit, wherein the second switch elements are grouped into a plurality of groups and connected to the second circuit through the wire grouping circuit.
Kim discloses an electronic circuit comprising:
a wire grouping circuit (Kim: Figure 3, 141), coupled between a second circuit and a first switch circuit (Kim: Figure 3, 141 is coupled between 140 and 127).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the wire grouping circuit taught by Kim in the electronic circuit taught by the combination of Lee et al. (US 2018/0173923), Park et al. and Lee et al. (US 10,877,613) such that the second switch elements are grouped into a plurality of groups and connected to the second circuit through the wire grouping circuit (Lee et al. (US 10,877,613): T1/T3 [in combination] are groups in each of the 127s in Figure 3 of Kim and connected to 140 through wire group 141.).  The motivation to combine would have been in order to efficiently transfer the signals from the second switch elements and the second circuit.

Regarding claim 33, this claim is rejected under the same rationale as claim 6.

Regarding claim 52, this claim is rejected under the same rationale as claim 6.

Regarding claim 66, this claim is rejected under the same rationale as claim 6.

Claims 8-9, 42-43 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0173923) in view of Park et al. (US 2019/0034024) and further in view of Suzuki et al. (US 2019/0102006).

Regarding claim 8, Lee et al. and Park et al. disclose the electronic circuit of claim 7.
Lee et al. and Park et al. fail to teach wherein the second switch circuit comprises a plurality of switch units, and each of the switch units of the second switch circuit comprises:
a plurality of third switch elements, coupled between respective first part of the third terminals and one of the fourth terminals, and the third switch elements are switched to receive the display driving signals from the electronic circuit in the first time interval; and 
one or more fourth switch elements, coupled between respective second part of the third terminals and the one of the fourth terminals, and the fourth switch elements 
Suzuki et al. disclose wherein a second switch circuit comprises a plurality of switch units, and each of the switch units of the second switch circuit comprises:
a plurality of third switch elements, coupled between respective first part of third terminals and one of fourth terminals (Figure 13A shows SW(m), SW(m+1) and SW(m+2).); and 
one or more fourth switch elements, coupled between respective second part of third terminals and the one of the fourth terminals (Figure 13A shows SW(m+3).).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the switch teachings of Suzuki et al. for the second switch circuit taught by the combination of Lee et al. and Park et al. such that the third switch elements are switched to receive the display driving signals from the electronic circuit in the first time interval and the fourth switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit in the second time interval [all lines are used for both display and fingerprint sensing].  The motivation to combine would have been in order to allow for individual switches such that any switch defect would only affect a single line thus improving overall quality.

Regarding claim 9, Lee et al., Park et al. and Suzuki et al. disclose the electronic circuit of claim 8, wherein
the first part of the third terminals is coupled to the data lines of the display panel, and the second part of the third terminals is coupled to the fingerprint sensing lines (As 

Regarding claim 42, this claim is rejected under the same rationale as claim 8.

Regarding claim 43, this claim is rejected under the same rationale as claim 9.

Regarding claim 44, Lee et al., Park et al. and Suzuki et al. disclose the electronic device of claim 42, wherein a number of the third switch elements is larger than a number of the fourth switch elements (Suzuki et al.: Figure 13A, SW(m), SW(m+1) and SW(m+2) are the third switch elements [there are 3] and SW(m+3) is the fourth switch element [there is 1], and 3>1.).

Regarding claim 77, this claim is rejected under the same rationale as claim 8.

Regarding claim 78, this claim is rejected under the same rationale as claim 9.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0173923) in view of Park et al. (US 2019/0034024) and further in view of Alameh et al. (US 2014/0359756).

Regarding claim 26, Lee et al. and Park et al. disclose the display panel of claim 18.
Lee et al. and Park et al. fail to teach wherein the fingerprint sensing lines are selected to transmit the fingerprint sensing signals to the electronic circuit according to a touch information determined by the electronic circuit.
Alameh et al. disclose wherein fingerprint sensing lines are selected to transmit fingerprint sensing signals to an electronic circuit according to a touch information determined by an electronic circuit (Figure 3, steps 310/312 are transmitted according to touch information in step 306.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Alameh et al. in the display panel taught by the combination of Lee et al. and Park et al.  The motivation to combine would have been in order to provide fingerprint detection and authentication that is less time consuming and doesn’t detract from the usability of the device.

Allowable Subject Matter

Claims 5, 12, 25, 32, 36, 51, 55, 65 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
first switch device, coupled to the corresponding one of the second terminals and the second circuit and is controlled to transmit the fingerprint sensing signals to the second circuit in the second time interval; and a second switch device, coupled between the first switch device and the second circuit and is controlled to transmit the fingerprint sensing signals to the second circuit in response to a determination of a touch information, wherein the first switch device and the second switch device are controlled by different control signals” which, in combination with the other recited features is not taught and/or suggested either singularly or in combination within the prior art.
The primary reason for indicating allowable subject matter is that claim 12 recites “wherein the synchronization driving signal has the same waveform as that of the touch driving signal” which, in combination with the other recited features is not taught and/or suggested either singularly or in combination within the prior art.
Claim 25 is objected to for the same reasons as claim 12 above.
Claim 32 is objected to for the same reasons as claim 5 above.
Claim 36 is objected to for the same reasons as claim 12 above.
Claim 51 is objected to for the same reasons as claim 5 above.
Claim 55 is objected to for the same reasons as claim 12 above.
Claim 65 is objected to for the same reasons as claim 5 above.
Claim 69 is objected to for the same reasons as claim 12 above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 March 2022